DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The applicant’s argument with respect to the amended Claim 1 is persuasive.  The AFCP 2.0 search did not produce any prior art teachings that anticipate the instant Claim 1, nor any that would lead one of ordinary skill in the art to modify Sanio such that the instant Claim 1 is obviated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664